 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff and the Class

 6
                                        UNITED STATES DISTRICT COURT
 7                                  NORTHERN DISTRICT OF CALIFORNIA
 8                                          SAN FRANCISCO DIVISION
 9
10   LAWRENCE PASCAL, individually and on                     Case No.: 3:19-cv-02559-JCS
     behalf of all others similarly situated
11                         Plaintiff,
                                                              SECOND AMENDED
                                                              CLASS ACTION COMPLAINT
12   v.
                                                              JURY TRIAL DEMANDED
13   CONCENTRA, INC., a Delaware corporation

14                       Defendant.

15
                            SECOND AMENDED CLASS ACTION COMPLAINT
16
            1.      Plaintiff LAWRENCE PASCAL (“Plaintiff”) brings this Second Amended Class Action
17   Complaint and Demand for Jury Trial against Defendant CONCENTRA, INC (Defendant “Concentra”)
18   to stop its illegal practice of sending text messages to consumers’ cell phones without their consent, and
19   to obtain redress for all persons injured by their conduct. Plaintiff alleges as follows upon personal

20   knowledge as to itself and Plaintiff’s own acts and experiences, and, as to all other matters, upon
     information and belief, including investigation conducted by his attorney.
21
22
                                            NATURE OF THE ACTION
23
24          2.      Defendant Concentra is a nationwide provider of physical therapy services.
25          3.      Defendant Concentra sent out a text message for the purposes of recruiting physical

26    therapists.

27
                                                          1
28                                                                                              3:19-cv-02559-JCS
 1          4.     Unfortunately, Defendant did not obtain consent prior to sending this text message and,

 2   therefore, is in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
            5.     Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
 3
     equipment that could target millions of consumers en masse. Congress found that abuse of such
 4
     equipment was not only a nuisance and an invasion of privacy to consumers specifically but was also a
 5   threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991
 6   U.S.C.C.A.N. 1968, 1969-71.
 7          6.     The TCPA targets unauthorized texts exactly like the ones alleged in this case, based on

 8   Defendant’s use of technological equipment to spam consumers’ cell phones.
            7.     By sending the text at issue, Defendant has violated the privacy and statutory rights of
 9
     Plaintiff and the Class.
10
            8.     Plaintiff therefore seeks an injunction requiring Defendant to stop its unconsented
11   texting, as well as an award of actual and statutory fines to the Class members, together with costs and
12   reasonable attorneys’ fees.
13
14                                                   PARTIES

15
            9.     Plaintiff LAWRENCE PASCAL is a natural person and is a citizen of the Northern
16
     District of California.
17          10.    Defendant CONCENTRA INC. is a corporation organized and existing under the laws of
18   the State of Delaware with its principal place of business at 5080 Spectrum Drive, Suite 1200 West
19   Addison, Texas 75001.

20
                                         JURISDICTION AND VENUE
21
22
            11.    This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action
23   arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.
24          12.    This Court has personal jurisdiction over Defendant because they conduct business in this
25   District and in the State of California and because the events giving rise to this lawsuit occurred in this

26   District.

27
                                                          2
28                                                                                              3:19-cv-02559-JCS
 1         13.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendant

 2   regularly conduct business in the State of California and in this District, and because the wrongful
     conduct giving rise to this case occurred in this District.
 3
 4
                                    COMMON FACTUAL ALLEGATIONS
 5
 6         14.     Defendant Concentra, Inc. provides physical therapy services at clinics nationwide.
 7         15.     To increase its recruiting efforts, Defendant texted hundreds or possibly thousands of

 8   phones at once.
           16.     Unfortunately, Defendant failed to obtain consent from Plaintiff and the Class before
 9
     sending the text messages.
10
11                       FACTS SPECIFIC TO PLAINTIFF LAWRENCE PASCAL
12
13         17.     On May 13, 2019 at 7:55 a.m., Plaintiff received a text from Defendant Concentra and/or

14   its agents from the phone number 650-201-7381.
           18.     The text message that Plaintiff received said “Are you looking for a new career?
15
     Concentra is inviting physical therapists to interview for o/p ortho positions across CA and offering up
16
     to $10k in incentives for select locations. Grow your skills with opps for leadership, manual therapy
17   cert. and student teaching. Let’s talk today! Text STOP to end.”
18         19.     Plaintiff never consented to receive text messages from Defendant.
19
20                                           CLASS ALLEGATIONS

21
           20.     Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
22
     23(b)(3) on behalf of Plaintiff and a class defined as follows:
23
24                     No Consent Class. All persons in the United States who: (1) from May 13,
25                     2015 to the present; (2) received at least one text message; (3) on his or her

26                     cellular telephone; (4) that was sent using an automatic telephone dialing
                       system; (5) by or on behalf of Concentra, Inc.
27
                                                           3
28                                                                                            3:19-cv-02559-JCS
 1
 2         21.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
     over this action and members of their families; (2) Defendant, Defendant’s subsidiaries, parents,
 3
     successors, predecessors, and any entity in which the Defendant or their parents have a controlling
 4
     interest and its current or former employees, officers and directors; (3) persons who properly execute
 5   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
 6   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendant’s
 7   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

 8         22.     Numerosity: The exact number of the Class members is unknown and not available to
     Plaintiff, but it is apparent that individual joinder is impracticable. On information and belief,
 9
     Defendant placed telephone calls to thousands of consumers who fall into the definition of the Class.
10
     Members of the Class can be identified through Defendant’s records.
11         23.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
12   that Plaintiff and the Class members sustained damages arising out of Defendant’s uniform wrongful
13   conduct and unsolicited telephone calls.

14         24.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
15
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
16
     other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
17   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and
18   Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the members of the
19   Class and have the financial resources to do so.

20         25.     Policies Generally Applicable to the Class: This class action is appropriate for
     certification because Defendant have acted or refused to act on grounds generally applicable to the
21
     Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
22
     standards of conduct toward the Class members and making final injunctive relief appropriate with
23   respect to the Class as a whole. Defendant’s practices challenged herein apply to and affect the Class
24   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendant’s conduct with
25   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.

26         26.     Commonality and Predominance: There are many questions of law and fact common to
     the claims of Plaintiff and the Class, and those questions predominate over any questions that may
27
                                                          4
28                                                                                               3:19-cv-02559-JCS
 1   affect individual members of the Class. Common questions for the Class include, but are not

 2   necessarily limited to the following:
           i.         Whether Defendant’s conduct violated the TCPA;
 3
         ii.          Whether Defendant’s conduct violated the TCPA willingly and/or knowingly;
 4
         iii.         Whether Defendant texted thousands of cell phones;
 5       iv.          Whether Defendant obtained prior written consent prior to texting any members of the
 6   Class;
 7        v.          Whether members of the Class are entitled to treble damages based on the knowingness

 8   or willfulness of Defendant’s conduct.
                27.   Superiority: This case is also appropriate for class certification because class
 9
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
10
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
11   of the Class will likely be relatively small, especially given the burden and expense of individual
12   prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it would be virtually
13   impossible for the individual members of the Class to obtain effective relief from Defendant’s

14   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
     preferable to a class action, because individual litigation would increase the delay and expense to all
15
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
16
     class action presents far fewer management difficulties and provides the benefits of single adjudication,
17   economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
18   expense will be fostered, and uniformity of decisions ensured.
19
20                                               CAUSE OF ACTION
                                              Violation of 47 U.S.C. § 227
21
                                         (On behalf of Plaintiff and the Class)
22
23              28.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
24              29.   Defendant and/or their agents sent text messages to Plaintiff’s and the Class members’
25   cellular telephones without having their prior express written consent to do so.

26              30.   Defendant used an automatic telephone dialing system as proscribed by 47 U.S.C.
     §227(b)(1)(A).
27
                                                             5
28                                                                                                     3:19-cv-02559-JCS
 1          31.     Defendant’s calls were made for a commercial purpose.

 2          32.     As a result of its unlawful conduct, Defendant repeatedly invaded Plaintiff’s and the
     Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
 3
     them to recover $500 in civil fines for each violation and an injunction requiring Defendant to stop
 4
     their illegal calling campaign.
 5          33.     Defendant and/or its agent made the violating calls “willfully” and/or “knowingly” under
 6   47 U.S.C. § 227(b)(3)(C).
 7          34.     If the court finds that Defendant willfully and/or knowingly violated this subsection, the

 8   court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

 9
                                              PRAYER FOR RELIEF
10
11   WHEREFORE, Plaintiff LAWRENCE PASCAL, individually and on behalf of the Class, prays for the
12   following relief:
13
14          A.      An order certifying the Class as defined above, appointing Plaintiff LAWRENCE
                    PASCAL as the Class representative and appointing Plaintiff’s counsel as Class Counsel;
15
            B.      An order declaring that Defendant’s actions, as set out above, violate the TCPA;
16
            C.      An order declaring that Defendant’s actions, as set out above, violate the TCPA willfully
17                  and knowingly;
18          D.      An injunction requiring Defendant to cease all unlawful text messages without first
19                  obtaining the recipients’ prior express written consent to receive such texts, and

20                  otherwise protecting interests of the Class;
            E.      An award of actual damages and/or statutory fines and penalties;
21
            F.      An award of reasonable attorneys’ fees and costs; and
22
            G.      Such other and further relief that the Court deems reasonable and just.
23
24                                                JURY DEMAND
25          Plaintiff requests a trial by jury of all claims that can be so tried.

26
27
                                                            6
28                                                                                              3:19-cv-02559-JCS
 1   Dated: May 20, 2020   Respectfully submitted,

 2
                           LAWRENCE PASCAL, individually and on
 3                         behalf of all others similarly situated,
 4
                           By: /s/ Mark L. Javitch                    .
 5
 6                         Mark L. Javitch (California SBN 323729)
                           JAVITCH LAW OFFICE
 7                         480 S. Ellsworth Ave.
                           San Mateo CA 94401
 8                         Tel: 650-781-8000
                           Fax: 650-648-0705
 9                         mark@javitchlawoffice.com
10
                           By: /s/ Thomas A. Zimmerman
11                         Thomas A. Zimmerman, Jr. (IL #6231944)
                           ZIMMERMAN LAW OFFICES, P.C.
12                         77 W. Washington Street, Suite 1220
                           Chicago, Illinois 60602
13
                           Telephone: (312) 440-0020
14                         Facsimile: (312) 440-4180
                           tom@attorneyzim.com
15                         Admitted Pro Hac Vice
16                         Attorneys for Plaintiff and the Putative Class
17
18
19
20
21
22
23
24
25
26
27
                                  7
28                                                                        3:19-cv-02559-JCS
